DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-12, drawn to “An arrangement for processing workpieces”) in the reply filed on 1/12/2022 was previously acknowledged.
Claims 13-17 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.  Please note that claims 18-22, which were newly presented in the claim set filed on 3/21/2022, correspond to elected Invention I.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant; however, has not perfected priority, as a translation of the certified copy of the foreign priority application (Switzerland 00383/19) has not been made of record in accordance with 37 CFR 1.55.  Please see MPEP §§ 215 and 216.  For at least this reason, the effective filing date of the claimed invention is 3/9/2020.  Should Applicant; however, perfect their priority, and the foreign priority application support the claimed invention under 112(a), the foreign priority date of 3/25/2019 would become the effective filing date of the claimed invention.  
That being said, Schutz et al. (WIPO Publication No. WO 2019/091674 A1), which Examiner has utilized in the art rejection (please see below), has a publication date of 5/16/2019.  Given that 5/16/2019 is prior to the effective filing date of the present application (which is currently 3/9/2020), Schutz et al. is currently available to Examiner as prior art under 35 U.S.C. 102(a)(1) (and also 35 U.S.C. 103).  Even if Applicant were to perfect priority though, Schutz et al. would remain available under 35 U.S.C. 102(a)(2) (and also 35 U.S.C. 103), as Schutz et al. has an effectively filed date of 11/10/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 20 is objected to because of the following informalities:  On line 2 of the claim, “it” should be changed to “the driverless base frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 states in line 4 thereof, “a docking point.”  It is unclear as set forth in the claim (via the use of the indefinite article “a’’) as to whether “[a] docking point” is intended to be the same “docking point” previously recited in claim 7, line 7, or whether “[a] docking point” in claim 22 is intended to refer to a different docking point.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (U.S. Patent No. 4,543,636 A).  
Please note that Noda et al. was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 1:  Figure 1 of Noda et al. shows an arrangement for processing workpieces (W), the arrangement comprising a processing machine (10) and a machine magazine (11) for accommodating processing tools (ST) that is assigned to the processing machine (10).  The arrangement is further shown in Figure 1 as comprising a robot (30) that is arranged on a driverless base frame (26).  Examiner notes that is by means of the robot (30) that said processing tools (ST) may be supplied to or removed from the machine magazine (11).
	The arrangement is further shown in Figure 1 as comprising a central tool magazine (20) for the processing tools (ST).  Be advised that the central tool magazine (20) comprises each of a
chain-type stock magazine (21) and a tool transfer device (37).  Please further be advised that the central tool magazine (20) is arranged in such a way that the robot (30) is able to transfer the processing tools (ST) to the central tool magazine (20).  In Figure 1 of Noda et al., the driverless base frame (26) is disposed such that the robot (30) can transfer the processing tools (ST) to the central tool magazine (20) via a temporary magazine (27) and the tool transfer device (37) of the central tool magazine (20).  With regards to the temporary magazine (27), it provides for storage/ accommodation of the processing tools (ST).  Lastly, as can be seen in Figure 1 of Noda et al., the temporary magazine (27) is provided on the driverless base frame (26).  

Claim 2:  As can be seen within Figure 2 of Noda et al., the temporary magazine (27) of the driverless base frame (26) is designed to accommodate at least three processing tools (ST), noting that Figure 2 shows therein four tool holding stations (27a, 27b, 27c, 27n) each of which is able to receive therein a respective processing tool (ST).  Note that each processing tool (ST) received by the temporary magazine (27) is accommodated in a positionally defined way, e.g. accommodated within the confines of a given tool holding station (27a, 27b, 27c, 27n).

Claim 8:  The robot (30) arranged on the driverless base frame (26) is electrically driven.  This is because the robot (30) of the arrangement is driven/controlled by means of electronic signals received from a tool transfer controller (55), a tool replacing controller (51) that is composed of a microcomputer, a central processor (50) that executes processing to transmit a numerical control program, and a numerical controller (40).  Also, the robot (30) as broadly claimed “is supplied by an accumulator arranged on the driverless base frame [26].”  Regarding the accumulator, the temporary magazine (27) constitutes such, as it accumulates therein the processing tools (ST).  When the temporary magazine (27) is provided with a plurality of processing tools (ST) from the tool transfer device (37) of the central tool magazine (20), these processing tools (ST) are then accumulated/stored within tool holding stations (27a, 27b, 27c, 27n) such that they are available to the robot (30) for removal.  Since the temporary magazine (27) is provided on the driverless base frame (26), the robot (30) is supplied with processing tools (ST) by the accumulator/temporary magazine (27), which again is arranged on the driverless base frame (26).

Claim 9:  The robot (30) of Noda et al. is a 4-axis robot.  This is because the bracket (33) thereof can be moved up and down via a piston (38)-cylinder (35) arrangement.  The bracket (33) can also be rotated about a vertical axis by a gear (G2).  Furthermore, the bracket (33) of the robot (30) can be linearly moved in a horizontal direction, as said bracket (33) is attached to a block (36) that is movable by a shift cylinder (36a) relative to the driverless base frame (26).  Furthermore, the transfer arm (32) that the bracket (33) carries, is rotatable by a rotary cylinder (34) about a horizontal axis [column 5, lines 17-44].  
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (U.S. Patent No. 4,543,636 A), or in the alternative, unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Chen et al. (China Pub. No. CN 109333130 A).
Please note that Chen et al. was previously cited on the IDS filed on 3/9/2020.  It is also noted that an EPO Machine Translation of Chen et al., which Examiner cites below, was furnished with the Non-Final Rejection mailed on 2/16/2022.
Claim 18:  The temporary magazine (27) of the driverless base frame (26) is designed to accommodate at least ten processing tools (ST).  This is because the temporary magazine (27) is disclosed as having 27a-27n tool holding stations [column 5, lines 12-13].  As “a” is the first letter of the alphabet and “n” is the fourteenth letter of the alphabet, by disclosing 27a-27n tool holding stations, Noda et al. is disclosing there being fourteen tool holding stations.  Note that Figure 2 of Noda et al. shows four of those tool holding stations (27a, 27b, 27c, 27n), as well as the ample space along the periphery of the temporary magazine (27) that not-shown tool holding stations (27d-27m) are inherently disposed.  
	Alternatively, should it be held that Noda et al. is not in fact providing disclosure upon the temporary magazine (27) being designed to accommodate at least ten processing tools (ST), noting that Figure 2 of Noda et al. only shows four tool holding stations (27a, 27b, 27c, 27n) in the temporary magazine (27) and further noting that tool holding station 27n is not discussed as being, for example, the fourteenth tool holding station of the temporary magazine (27) in the specification, then Examiner directs attention to Figures 1-3 of Chen et al.
	Figures 1-3 of Chen et al. show therein a driverless base frame (1) that is provided with a temporary magazine for accommodating processing tools.  As can be seen below in annotated Figure 2, the temporary magazine has multiple levels.  Horizontally extending strips are arranged in each level, and said horizontally extending strips are provided with mechanically designed positioning aids in the form of tool claws (6) for the processing tools.  As there are nineteen tool claws (6), the temporary magazine is designed to accommodate nineteen processing tools.  

    PNG
    media_image1.png
    755
    776
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temporary magazine of Chen et al. for the temporary magazine (27) of Noda et al., as this is a substitution of one known temporary magazine for a driverless base frame for another, in order to obtain the predictable result of the temporary magazine of Chen et al. being mounted/provided on the driverless base frame (26) of Noda et al. and accommodating in the positioning aids thereof processing tools (ST), which can be transferred by the robot (30) and driverless base frame (26) between the machine magazine (11) and the central tool magazine (20).  In making this substitution, the driverless base frame (26) of Noda et al. is designed to accommodate at least ten processing tools (ST), since the temporary magazine of Chen et al. that is mounted thereto comprises nineteen tool claws (6) that can accommodate nineteen processing tools (ST).  

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Chen et al. (China Pub. No. CN 109333130 A).
Claim 3:  Noda et al. does not provide disclosure upon the temporary magazine (27) comprising “multiple levels arranged vertically above each other, for accommodating the processing tools, wherein horizontally extending strips are arranged in each level which are provided with mechanically designed positioning aids for the processing tools.”  
	Figures 1-3 of Chen et al. though, show a driverless base frame (1) that is provided with a temporary magazine for accommodating processing tools.  As can best be seen in Figure 2, the temporary magazine has multiple levels.  Due to these multiple levels that are arranged vertically above each other, it is noted that the temporary magazine can accommodate at least three processing tools.  As can be seen in annotated Figure 2 (see below), horizontally extending strips are arranged in each level, and said horizontally extending strips are provided with mechanically designed positioning aids in the form of tool claws (6) for the processing tools.  

    PNG
    media_image1.png
    755
    776
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temporary magazine of Chen et al. for the temporary magazine (27) of Noda et al., as this is a substitution of one known temporary magazine for a driverless base frame for another, in order to obtain the predictable result of the temporary magazine of Chen et al. being mounted/provided on the driverless base frame (26) of Noda et al. and accommodating in the positioning aids thereof processing tools (ST), which can be transferred by the robot (30) and driverless base frame (26) between the machine magazine (11) and the central tool magazine (20).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Ireland (U.S. PG Pub. No. 2014/0203764 A1).
Please note that Ireland was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 4:  Noda et al. does not provide disclosure upon the driverless base frame (26) being “provided with an electromechanical interface by means of which it is dockable at a docking point that the driverless base frame is positioned and/or supplied with power.”  
	Figure 1 of Ireland though, shows a driverless base frame (4) and a docking station (6).  As can be seen in Figure 2 of Ireland, the underside of the driverless base frame (4) is provided with an electromechanical interface (28, 30) by means of which the driverless base frame (4) is dockable at docking point (8) of the docking station (6).  Please note that the docking point (8) is an electrical contact means (8) that interfaces with the electromechanical interface (28, 30).  Noting this, when the electrical contact means (8) and electromechanical interface (28, 30) interface with one another, charging energy is provided to an internal battery pack/accumulator of the driverless base frame (4).  Thus, by means of the electromechanical interface (28, 30) thereof, the driverless base frame (4) is dockable at the docking point (8) and is supplied with power to its internal battery pack/accumulator.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Noda et al. with the docking station (6) of Ireland and to have provided the driverless base frame (26) of Noda et al. with the internal battery pack/accumulator and electromechanical interface (28, 30) of Ireland, so as to enable the driverless base frame (26) of Noda et al. to be dockable such that it can receive power at the docking station (6) thereby enabling the driverless base frame (26) to run and recharge as is convenient.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Mannefred (U.S. PG Pub. No. 2019/0025847 A1).
Claim 5:  Noda et al. does not provide disclosure upon the driverless base frame (26) being “driven by an electric drive and is provided with at least one accumulator for power supply for the electric drive and/or the robot, wherein the accumulator is chargeable at a docking point.”  	Figures 1 and 2 of Mannefred though, show a driverless base frame (14) comprising two front wheels (18) and two rear wheels (20).  Figure 3 shows the driverless base frame (14) as further comprising two electric propulsion motors (24), each of which is an electric drive.  Per Mannefred, each of the rear wheels (20) is connected to a respective one of the electric propulsion motors (24).  This allows for driving the rear wheels (20) [paragraph 0032] and the driverless base frame (14) as a whole.  Thus, the driverless base frame (14) of Mannefred is “driven by an electric drive.”  Figure 3 further shows the driverless base frame (14) as further having an accumulator (40) in the form of a rechargeable battery.  It is advised that the electric propulsion motors/electric drives (24) are powered by the accumulator (40) [paragraph 0036].  Also, as was just noted by Examiner, the accumulator (40) is rechargeable.  Please be advised that the accumulator (40) is rechargeable at a docking point (16), noting that the driverless base frame (14) is able to dock with the docking point (16) when the charge of the accumulator (40)  is running low [paragraph 0036].  As such, the driverless base frame (14) of Mannefred is “provided with at least one accumulator for power supply for the electric drive,” wherein “the accumulator is chargeable at a docking point.”  Please note that the docking point (16) can be seen in Figure 1 of Mannefred.    
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Noda et al. with the docking point (16) of Mannefred and to have provided the driverless base frame (26) of Noda et al. with the accumulator (40) and the electric propulsion motors/electric drives (24) of Mannefred, so as to enable the driverless base frame (26) of Noda et al. to be dockable such that the newly-provided accumulator (40) thereof can receive power at the docking point (16) thereby enabling the driverless base frame (26) to be driven and recharged for further driving.  
In making the above modification, each rear wheel of the driverless base frame (26) will be provided with a respective electric propulsion motor/electric drive (24) of Mannefred in accordance with the disclosure of Mannefred.  As such, the modified driverless base frame (26) of Noda et al. will be driven by the electric propulsion motors/electric drives (24).  Also, in making the above modification, the modified driverless base frame (26) of Noda et al. will be provided with the accumulator (40) of Mannefred for power supply for the electric propulsion motors/ electric drives (24), noting that the accumulator (40) is chargeable at the docking point (16).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Mannefred (U.S. PG Pub. No. 2019/0025847 A1), and further in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2).
Note that D'Andrea et al. was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 6:  Noda et al. doesn’t provide disclosure upon the processing machine (10) and/or the central tool magazine (20) being “provided with a docking point.”
	Figure 4A of D'Andrea et al.; however, shows therein each of a magazine (30) and driverless base frame (20).  Figure 4A further shows the magazine (30) as comprising a docking surface (350) on which a docking point (360) is mounted.  Thus, D'Andrea et al. discloses the magazine (30) being “provided with a docking point [360].”  
Figure 4A of D'Andrea et al. also shows therein a fiducial mark (50a) being disposed adjacent the docking point (360).  With respect to the driverless base frame (20), it comprises a docking head (110) which in turn has a holder sensor (150), representing one or more sensors.  
Note that in addition to said holder sensor (150), a position sensor (140), representing one or more sensor, is provided on the driverless base frame (20).  According to D'Andrea et al., the position sensor(s) (140) may include a camera and suitable image and/or video processing components, to allow said position sensor(s) (140) to detect fiducial marks, e.g. mark 50a, within the field of view of the camera.  (The position sensor(s) are also described by D'Andrea et al. as optical sensors in at least column 10, line 22).  As a result, the position sensor(s) (140) may utilize the fiducial marks to maintain an accurate indication of the location of the driverless base frame (20) [column 7, lines 30-46].  As to the holder sensor(s) (150), it represents one or more sensors, detectors, or other components suitable for detecting the magazine (30) and/or determining, in any appropriate manner, the location of the magazine (30) as an absolute location or as a position relative to the driverless base frame (20) [column 7, lines 47-51].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine magazine (11) and the central tool magazine (20) of Noda et al. with a docking point (360) of D'Andrea et al. and to have provided the driverless base frame (26) of Noda et al. with the position sensor(s) (140) and the docking head (110) with detector sensor(s) (150) of D'Andrea et al., so as to provide the advantages of detecting the machine magazine (11) and central tool magazine (20) and determining an actual position of the driverless base frame (26) of Noda et al. with respect to each of said machine magazine (11) and central tool magazine (20) of Noda et al.  Note that in making this modification, the arrangement of Noda et al. will further be provided with two of the fiducial marks (50a) of D'Andrea et al. so as that the position sensor(s) (140) of the modified driverless base frame (26) can utilize the fiducial marks (50a) to maintain an accurate indication of the location of the driverless base frame (26).  Be advised that in accordance with disclosure of D'Andrea et al., said fiducial marks (50a) will be disposed opposite the newly provided docking points (360) of the modified arrangement.  Thus, in making this modification, both the processing machine (10) (via the machine magazine (11) thereof) and central tool magazine (20) will be provided with a respective docking point (360).  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2).
Claim 7:  Figure 1 of Noda et al. shows an arrangement for processing workpieces (W), the arrangement comprising a processing machine (10) and a machine magazine (11) for accommodating processing tools (ST) that is assigned to the processing machine (10).  The arrangement is further shown in Figure 1 as comprising a robot (30) that is arranged on a driverless base frame (26).  Examiner notes that is by means of the robot (30) that said processing tools (ST) may be supplied to or removed from the machine magazine (11).  It is further noted that the driverless base frame (26) is provided with a temporary magazine (27) for storage/accommodation of the processing tools (ST). 
	The arrangement is further shown in Figure 1 as comprising a central tool magazine (20) for the processing tools (ST).  Be advised that the central tool magazine (20) comprises each of a
chain-type stock magazine (21) and a tool transfer device (37).  Please further be advised that the central tool magazine (20) is arranged in such a way that the robot (30) is able to transfer the processing tools (ST) to the central tool magazine (20).  In Figure 1 of Noda et al., the driverless base frame (26) is disposed such that the robot (30) can transfer the processing tools (ST) to the central tool magazine (20) via the temporary magazine (27).  
Additionally/Alternatively, the tool transfer device (37) may be considered to be the “central tool magazine.”  Be advised that the tool transfer device (37) of Noda et al. stores, at least temporarily therein, processing tools (ST) when grasping processing tools (ST) previously held by the temporary magazine (27), for example.  Noting this, at least when the driverless base frame (26) is disposed adjacent the tool transfer device (37), said tool transfer device (37) is disposed centrally between the chain-type stock magazine (21) and driverless base frame (26).  Thus, due to the location of the tool transfer device (37), and because it (37) stores, at least temporarily therein, processing tools (ST) when grasping processing tools (ST) previously held by the temporary magazine (27), the tool transfer device (37) constitutes a central tool magazine.  
Please be advised that the central tool magazine (37) is arranged in such a way that the robot (30) is able to transfer the processing tools (ST) to the central tool magazine (37).  In Figure 1 of Noda et al., the driverless base frame (26) is disposed such that the robot (30) can transfer the processing tools (ST) to the central tool magazine (37) via the temporary magazine (27).  
Noda et al. though, doesn’t disclose the processing machine (10) and/or the central tool magazine (20)/central tool magazine (37) (hereinafter central tool magazine (20/37)) being “provided with a docking point for the driverless base frame.”  Noda et al. also doesn’t provide disclosure on the arrangement further comprising “means for detecting an actual position of the driverless base frame and/or the robot with respect to the processing machine and/or the central tool magazine after the docking of the driverless base frame.”
Please note the following.  As stated above under the “Claims Interpretation” section of this action, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “means for detecting an actual position of the driverless base frame and/or the robot with respect to the processing machine and/or the central tool magazine after the docking of the driverless base frame at the docking point” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As a result, the “means for detecting…” is interpreted as comprising sensors in accordance with page 16, line 22 of the specification, as well as equivalents thereof.  
	Figure 4A of D'Andrea et al.; however, shows therein each of a magazine (30) and driverless base frame (20).  Figure 4A further shows the magazine (30) as comprising a docking surface (350) on which a docking point (360) is mounted.  Thus, D'Andrea et al. discloses the magazine (30) being “provided with a docking point [360].”  
Figure 4A of D'Andrea et al. also shows therein a fiducial mark (50a) being disposed adjacent the docking point (360).  With respect to the driverless base frame (20), it comprises a docking head (110) which in turn has a holder sensor (150), representing one or more sensors.  
Note that in addition to said holder sensor(s) (150), a position sensor (140), representing one or more sensors, is provided on the driverless base frame (20).  According to D'Andrea et al., the position sensor(s) (140) may include a camera and suitable image and/or video processing components, to allow said position sensor(s) (140) to detect fiducial marks, e.g. mark 50a, within the field of view of the camera.  (The position sensor(s) are also described by D'Andrea et al. as optical sensors in at least column 10, line 22).  As a result, the position sensor(s) (140) may utilize the fiducial marks to maintain an accurate indication of the location of the driverless base frame (20) [column 7, lines 30-46].  As to the holder sensor(s) (150), it represents one or more sensors, detectors, or other components suitable for detecting the magazine (30) and/or determining, in any appropriate manner, the location of the magazine (30) as an absolute location or as a position relative to the driverless base frame (20) [column 7, lines 47-51].  
Be advised that the position sensor(s) (140) are capable of detecting a fiducial mark (50a) before docking of the driverless base frame (20) (see Figure 4B in which the fiducial mark (50a) is detecting by the position sensor(s) (140) prior to docking), and again, should it be desired, after docking has occurred.  In order to show this capability of detecting a fiducial mark (50a) after docking has occurred, Examiner directs attention to Figures 4G-4H of D'Andrea et al.  Per D'Andrea et al., after aligning with a fiducial mark (50a), the driverless base frame (20) undocks [column 12, lines 65-66 of D'Andrea et al.].  (This is what is being shown between Figure 4G and Figure 4H).  This shows that the driverless base frame’s (20) position sensor(s) (140) are able to detect a fiducial mark (50a) after docking of the driverless base frame (20) has occurred).
Noting this, when the position sensor(s) (140) detect the fiducial mark (50a), the actual position of the driverless base frame (20) with respect to the magazine (30) is detectable, noting that the fiducial mark (50a) is disposed adjacent to the docking point (360) of the magazine (30).  Thus, D'Andrea et al. discloses means for detecting an actual position of the driverless base frame (20) with respect to the magazine (30) after the docking of the driverless base frame (20), wherein the means for detecting an actual position of the driverless base frame (20) comprises sensors in the form of the position sensor(s) (140).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine magazine (11) and the central tool magazine (20/37) of Noda et al. with a docking point (360) of D'Andrea et al. and to have provided the driverless base frame (26) of Noda et al. with the position sensor(s) (140) and the docking head (110) with detector sensor(s) (150) of D'Andrea et al., so as to provide the advantages of detecting the machine magazine (11) and central tool magazine (20/37) and determining an actual position of the driverless base frame (26) of Noda et al. with respect to each of said machine magazine (11) and central tool magazine (20/37) of Noda et al.  Note that in making this modification, the arrangement of Noda et al. will further be provided with two of the fiducial marks (50a) of D'Andrea et al. so as that the position sensor(s) (140) of the modified driverless base frame (26) can utilize the fiducial marks (50a) to maintain an accurate indication of the location of the driverless base frame (26).  Be advised that in accordance with disclosure of D'Andrea et al., said fiducial marks (50a) will be disposed opposite the newly provided docking points (360) of the modified arrangement.  Thus, in making this modification, both the processing machine (10) (by way of the machine magazine (11) thereof) and the central tool magazine (20/37) will be provided with a respective docking point (360).  
Lastly, with respect to the modified arrangement of Noda et al., the means for detecting an actual position of the driverless base frame (26), wherein said means comprises sensors in the form of the position sensor(s) (140), is capable of detecting the fiducial mark (50a) arranged opposite to, for example, the docking point (360) of the modified central tool magazine (20/37), after the driverless base frame (26) has docked with said docking point (360).  That is to say that after the driverless base frame (26) has docked with said docking point (360), actuation of said position sensor(s) (140), which are positioned over or approximately over the fiducial mark (50a) disposed opposite the docking point (360) of the modified central tool magazine (20/37), will result in detection of the actual position of the driverless base frame (26) with respect to said modified central tool magazine (20/37).

Claim 20:  Noda et al.’s modified driverless base frame (26) comprises the docking head (110) of D'Andrea et al.  Said docking head (110) is an electromechanical interface by means of which the modified driverless base frame (26) is dockable at the docking points (360).  The docking head (110) constitutes an electromechanical interface, since it is a mechanical holder that holds therein the electronic holder sensor(s) (150) (noting that the holder sensor(s) (150) are disclosed as including a camera and suitable image and/or video processing components [paragraph 7, lines 61-63 of D'Andrea et al.]) and that interfaces with the docking points (360) (please see at least Figure 4A of D'Andrea et al. in which the docking head (110) interfaces with the docking point (360) of the magazine (30) shown therein).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Bastian (U.S. PG Pub. No. 2017/0066592 A1).  
Please note that Bastian was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 10:  The robot (27) of Noda et al. is shown in Figures 3A and 3B as having a gripper that comprises a pair of grip fingers (31a, 31b).  While Noda et al. advises that the fingers (31a, 31b) are operable by a cylinder device [column 5, lines 19-20], Noda et al. doesn’t advise that the cylinder device is pneumatic.  As such, Noda et al. doesn’t provide disclosure on the robot (27) having “a pneumatically-driven gripper and that the driverless base frame is provided with a compresses air reservoir for actuating the gripper.”  
	Figure 13 of Bastian though, shows therein an automated guided vehicle (AGV) comprising a driverless base frame (1206) on which a robot (1216) is provided.  The robot (1216) is shown as having an end effector (1220), which can include one or more grippers [paragraph 0095].  As can be seen in Figure 20, Bastian’s driverless base frame (1206) is provided with a pneumatic tank (2008), which is a compressed air reservoir.  Per Bastian, the pneumatic tank (2008) can provide pneumatic power to various components of the AGV, such as the robot (1216) [paragraph 0076].  Since the robot (1216) is pneumatically driven, and because the end effector/one or more grippers (1220) is an element of the robot (1216), it follows that the end effector/one or more grippers (1220) is pneumatically driven.  As such, Bastian’s driverless base frame (1206) is provided with a pneumatic tank (2008) for actuating the robot (1216) and the end effector/one or more grippers (1220) thereof. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driverless base frame (26) of Noda et al. with the pneumatic tank/compressed air reservoir (2008) of Bastian, so as to provide the advantage of the driverless base frame (26) having an on-board (pneumatic) means for driving the associated robot (27) and the elements, e.g. pair of grip fingers (31a, 31b), thereof.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Kasahara (U.S. PG Pub. No. 2018/0250784 A1).  
Please note that Kasahara was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 11:  As can be seen in at least Figure 1 of Noda et al., the machine magazine (11) of the processing machine (10) isn’t “provided with a sealable loading opening via which the robot may supply and/or remove processing tools to/from the processing machine.”  
	Figure 1 of Kasahara; however, shows a processing machine (1) that comprises a machine magazine (41).  As can be seen in Figure 1, the processing machine (1) is surrounded by a splash guard (54).  Regarding the machine magazine (41), it is provided with a sealable loading opening (55a) having a door (56).  When the door (56) is open, for example, the sealing loading opening (55a) can be accessed such that processing tools (5) may be supplied to and/or removed from the machine magazine (41).  When the door (56) is closed, the machine magazine (41) is inaccessible through said opening (55a).  That is to say that the opening (55a) is sealed.  With this splash guard (54), it is noted that the chips and swarf that are generated during machining are largely contained such that they won’t inadvertently fly onto and stick to the processing tools (5) stored in the machine magazine (41).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the processing machine (10) of Noda et al. with the splash guard (54) of Kasahara, so as to provide the advantage of maintaining a clean work environment, as the chips and swarf that are generated during machining by the processing machine (10) won’t inadvertently fly onto and stick to the processing tools (ST) that are accommodated by the machine magazine (11).  In providing the arrangement of Noda et al. with the splash guard (54) of Kasahara, it is noted that the splash guard (54) will be oriented such that the machine magazine (11) will be accessible through the sealing loading opening (55a).  Noting this, when the door (56) associated with the sealing loading opening (55a) is open, the robot (30) will be able to supply and remove tools to/from the machine magazine (11), and thus to/from the processing machine (10), since the machine magazine (11) is assigned thereto.  

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Richter et al. (U.S. PG Pub. No. 2016/0059411 A1).  
Please note that Richter et al. was previously cited on the PTO-892 mailed on 2/16/2022.
Claim 12:  Figure 4 of Noda et al. shows a control system of the arrangement.  In use, the control system provides for control of the driverless base frame (26) and also the robot (30).  
Note that the control system includes a tool cart controller (53), a tool transfer controller (55), a tool replacing controller (51) that is composed of a microcomputer, a central processor (50) that executes processing to transmit a numerical control program, and a numerical controller (40).  Disclosure; however, isn’t provided by Noda et al. on the driverless base frame (26) and also the robot (30) being “wirelessly controllable via the control system.”  
	Richter et al. though, shows a driverless base frame (2) on which a robot (1) is provided.  As can be seen in Figure 1 of Richter et al., a control unit (23) is provided on the driverless base frame (1).  Per Richter et al., the control unit (23) controls both the robot (1) and the driving of driverless base frame (2) [paragraphs 0040-0041].  The control unit (23) is disclosed as having a transmission/reception unit by which the control unit (23) and thus the total apparatus can be controlled wirelessly by an external device [paragraph 0043].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driverless base frame (26) and robot (30) of Noda et al. with Richter et al.’s control unit (23), which has the transmission/ reception unit, so as to enable the driverless base frame (26) and robot (30) to be controlled wirelessly by the control system of Noda et al.  In doing so, the driverless base frame (26) will not be encumbered with control wires from the control system when traversing the space between the central tool magazine (20) and the machine magazine (11). 
                                                                                                                                                               
Claim 19:  As was stated above in the rejection of dependent claim 9, Noda et al.’s robot (30) is a 4-axis robot.  Noda et al. though, doesn’t disclose the robot (30) as being “at least a 6-axis robot.”
	Figure 1 of Richter et al. though, shows a driverless base frame (2) on which an industrial robot (1) is arranged.  Per Richter et al., the robot (1) has six axes of rotation and thus six axes of freedom [paragraph 0038].  Richter et al. further advises that articles can be manipulated and moved in all six degrees of freedom by the industrial robot [paragraph 0042].  Based on the foregoing, Richter et al. discloses a six-axis robot (10) for manipulating and moving articles.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the 4-axis robot (30) of Noda et al. with the 6-axis robot (1) of Richter et al., so as to provide the advantage of extra degrees of freedom (six degrees of freedom versus four degrees of freedom) for the manipulation and movement of processing tools (ST) when transferring the processing tools (ST) between the machine magazine (11), the temporary magazine (27), and the central tool magazine (20).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2), and further in view of Mannefred (U.S. PG Pub. No. 2019/0025847 A1).
Claim 21:  Noda et al. does not provide disclosure upon the driverless base frame (26) being “driven by an electric drive and is provided with at least one accumulator for power supply for the electric drive and/or the robot, wherein the accumulator is chargeable at a docking point.”  	Figures 1 and 2 of Mannefred though, show a driverless base frame (14) comprising two front wheels (18) and two rear wheels (20).  Figure 3 shows the driverless base frame (14) as further comprising two electric propulsion motors (24), each of which is an electric drive.  Per Mannefred, each of the rear wheels (20) is connected to a respective one of the electric propulsion motors (24).  This allows for driving the rear wheels (20) [paragraph 0032] and the driverless base frame (14) as a whole.  Thus, the driverless base frame (14) of Mannefred is “driven by an electric drive.”  Figure 3 further shows the driverless base frame (14) as further having an accumulator (40) in the form of a rechargeable battery.  It is advised that the electric propulsion motors/electric drives (24) are powered by the accumulator (40) [paragraph 0036].  Also, as was just noted by Examiner, the accumulator (40) is rechargeable.  Please be advised that the accumulator (40) is rechargeable at a docking point (16), noting that the driverless base frame (14) is able to dock with the docking point (16) when the charge of the accumulator (40)  is running low [paragraph 0036].  As such, the driverless base frame (14) of Mannefred is “provided with at least one accumulator for power supply for the electric drive,” wherein “the accumulator is chargeable at a docking point.”  Please note that the docking point (16) can be seen in Figure 1 of Mannefred.    
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Noda et al. with the docking point (16) of Mannefred and to have provided the driverless base frame (26) of Noda et al. with the accumulator (40) and the electric propulsion motors/electric drives (24) of Mannefred, so as to enable the driverless base frame (26) of Noda et al. to be dockable such that the newly-provided accumulator (40) thereof can receive power at the docking point (16) thereby enabling the driverless base frame (26) to be driven and recharged for further driving.  
In making the above modification, each rear wheel of the driverless base frame (26) will be provided with a respective electric propulsion motor/electric drive (24) of Mannefred in accordance with the disclosure of Mannefred.  As such, the modified driverless base frame (26) of Noda et al. will be driven by the electric propulsion motors/electric drives (24).  Also, in making the above modification, the modified driverless base frame (26) of Noda et al. will be provided with the accumulator (40) of Mannefred for power supply for the electric propulsion motors/ electric drives (24), noting that the accumulator (40) is chargeable at the docking point (16).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2), and further in view of Schutz et al. (WIPO Publication No. WO 2019/091674 A1).
Please note that an EPO Machine Translation of Schutz et al., which has been furnished with this action, is relied upon below.
Claim 22:  Noda et al. does not provide disclosure upon the robot (30) that is arranged on the driverless base frame (26) “is electrically driven, wherein the robot is supplied by accumulator arranged on the driverless base frame; and the accumulator is chargeable at a docking point.”
	Figure 1 of Schutz et al. though, shows therein a driverless base frame (1) comprising a platform (2) with wheels (3), a battery unit/accumulator (4) that is arranged on the driverless base frame (1), and a robot arm (11) that is also arranged on the driverless base frame (1).  With regards to the battery unit/accumulator (4), it comprises a first charging interface (5).  Figure 1 also shows therein a stationary charging station (12) having a docking point (13).  Please be advised that Schutz et al. advises that the robot arm (11) is electrically supplied by the battery unit/accumulator (4) [EPO Machine Translation, paragraph 0028].  Based on the foregoing, the robot arm (11) that is arranged on the driverless base frame (1) is electrically driven, and the robot arm (11) is supplied by the battery unit/accumulator (4), which again is also arranged on the driverless base frame (1).  As to the battery unit/accumulator (4), it is chargeable at the docking point (13).  This occurs when the battery unit’s/accumulator’s (4) first charging interface (5) is plugged into the docking point (13) by the robot arm (11) [EPO Machine Translation, paragraphs 0029-0030].   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Noda et al. with the stationary charging station (12) having the docking point (13) of Schutz et al. and to have provided the driverless base frame (26) of Noda et al. with the battery unit/accumulator (4) of Schutz et al., so as to enable the driverless base frame (26) of Noda et al. to be dockable at the docking point (13) such that the newly-provided battery unit/accumulator (4) thereof can receive power at the docking point (13) thereby enabling the driverless base frame’s (26) robot (30) to be able to be charged such that it can be used for extending periods of time, e.g. the robot (30) could be used indefinitely as long as it (30) is charged.  

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
With respect to claim 1 and Noda et al., Applicant argues the following:
Claims 1, 2, 8 and 9 were rejected as anticipated by Noda (US 4,543,636). With respect to claim 1, Noda was said to disclose a processing machine (10) with a machine magazine (11) for accommodating processing tools (ST). Noda was further said to disclose a robot (30) on a driverless frame (26) that can supply tools to the machine magazine. The tool stocker (20) was said to correspond to the claimed central tool magazine, and it was asserted that this "central tool magazine" includes the stock magazine (21) and the tool transfer device (37). The driverless frame (26) is provided with a temporary magazine (27). The robot (30) was said to be disposed so that it can transfer tools to the central tool magazine via the temporary magazine (27) and the tool transfer device (37) of the central tool magazine. 

The anticipation rejection of claim 1 is in error because the system of Noda does not meet the exact limitations recited in the claim. In particular, the claim requires that the central tool magazine is "arranged in such a way that the robot of the driverless base frame may remove and/or transfer the processing tools from/to the central tool magazine." As acknowledged in the Office Action and disclosed in Noda, it is the tool transfer device (37) that removes and/or transfers the processing tools from the central tool magazine (21). The central tool magazine is not accessible to the robot (30). Instead, the tool transfer device (37) removes the tool from the actual tool magazine (21) and places it on the transfer magazine (27). The tool is only accessible by the robot (30) when it is on the transfer magazine. 

	Applicant’s argument has been considered, but is not persuasive.  
First, it is noted that Examiner didn't advise in the rejection of claim 1 that the robot (30) removes processing tools (ST) from the central tool magazine (20), wherein Examiner identified the central tool magazine (20) as comprising each of the chain-type stock magazine (21) and the tool transfer device (37).  Rather, Examiner advised in the rejection of claim 1 that the robot (30) is able to transfer the processing tools (ST) to the central tool magazine (20).  
Second, please note that Applicant set forth in claim 1, “the robot of the driverless base frame may remove and/or transfer the processing tools from/to the central tool magazine.”  Through use of “and/or” and “from/to”, only one of the following three had to be read on by Noda et al. in the rejection of claim 1 under 35 U.S.C. 102(a)(1): 
1). the robot of the driverless base frame may remove and transfer the processing tools from/to the central tool magazine; 
2) the robot of the driverless base frame may remove the processing tools from the central tool magazine; 
3).  the robot of the driverless base frame may transfer the processing tools to the central tool magazine.  
	Noting the above, in the rejection of claim 1, it is reiterated that Examiner advised that the robot (30) is able to transfer the processing tools (ST) to the central tool magazine (20).  This corresponds to option 3)., which was listed above.  Please note that “the robot of the driverless base frame may remove and/or transfer the processing tools from/to the central tool magazine” is a broad limitation and doesn’t require, for example, when transferring the processing tools to the central tool magazine, for the robot and the central tool magazine to directly interface.  That is to say that Applicant didn’t require, for example, the claimed robot to the directly hand the processing tools to the claimed central tool magazine.  Based on the foregoing, the robot (30) of Noda et al. transferring the processing tools (ST) to the central tool magazine (20) via the temporary magazine (27) reads on “the robot of the driverless base frame may remove and/or transfer the processing tools from/to the central tool magazine.”
	Lastly, please note that Applicant referred to the chain-type stock magazine (21) as the “actual tool magazine (21).”  If this is to imply that the tool transfer device (37) of Noda et al. doesn’t store processing tools, please be advised that the tool transfer device (37) of Noda et al. stores, at least temporarily therein, storage tools (ST) when grasping processing tools (ST) previously held by the temporary magazine (27), for example.  The tool transfer device (37), like the chain-type stock magazine (21) of Noda et al., thus provides for tool storage.  Please note that in the rejection of claim 1, Examiner advised that the central tool magazine (20) comprises the chain-type stock magazine (21) and the tool transfer device (37).  Be advised that there isn’t anything in claim 1 that precludes Examiner from interpreting the central tool magazine (20) as comprising such.  This is because Applicant only broadly claimed the central tool magazine (20) within claim 1, and didn’t set forth, for example, any structure or limitations as to how or in what way that the claimed central tool magazine is embodied.  
	Based on the foregoing, Applicant’s argument is deemed not persuasive. 

With respect to claim 1 and Noda et al., Applicant also argues the following:
The rejection is premised on improperly combining the tool transfer device (37) with the actual tool magazine (21) and calling that combination the "central tool magazine" of Applicant's claim 1. Even if this improper interpretation is applied, the robot (30) on the driverless base frame (26) is not performing the tool transfer - it is the device (37) that is designated to be part of the claimed central tool magazine that performs the transfer. In other words, if the claimed 1761-0135"central tool magazine" is said to be met by the entire tool stocker (20) of Noda, including the transfer device (37), it is the tool stocker/"central tool magazine" that is performing the tool transfer, not the robot (30). Since Noda does not disclose a central tool magazine "arranged in such a way that the robot of the driverless base frame may remove and/or transfer the processing tools from/to the central tool magazine", it cannot anticipate claim 1. 

Applicant’s argument has been considered, but is not persuasive.  
First, please be advised that the tool transfer device (37) of Noda et al. stores, at least temporarily therein, storage tools (ST) when grasping processing tools (ST) previously held by the temporary magazine (27), for example.  As such, the tool transfer device (37), like the chain-type stock magazine (21) of Noda et al., provides for tool storage.  Noting this, there isn’t anything in claim 1 that precludes Examiner from interpreting the central tool magazine (20) as comprising the chain-type stock magazine (21) and the tool transfer device (37).  This is because Applicant only broadly claimed the central tool magazine (20) within claim 1, and didn’t set forth, for example, any structure or limitations as to how or in what way that the claimed central tool magazine of claim 1 is embodied.  As such, in contrast to Applicant’s assertions, it isn't improper for Examiner to interpret the central tool magazine (20) as comprising the chain-type stock magazine (21) and tool transfer device (37). 
Next, with respect to Applicant’s argument that “the robot (30) on the driverless base frame (26) is not performing the tool transfer - it is the device (37) that is designated to be part of the claimed central tool magazine that performs the transfer,” and “it is the tool stocker/‘central tool magazine’ that is performing the tool transfer, not the robot (30),” it is noted that Applicant didn’t set forth claim 1 in a manner such that the claimed robot is required to directly hand the processing tools to the claimed central tool magazine, for example.  That is to say that setting forth that the robot may transfer the processing tools to the central tool magazine isn’t the same as setting forth the robot as directly handing the processing tools to the central tool magazine.  Rather, “transfer the processing tools…to the central tool magazine,” is broad and doesn’t preclude the robot (30) of Noda et al. transferring the processing tools (ST) to the central tool magazine (20) via the temporary magazine (27).  For example, should the robot (30) remove a given processing tool (ST) from the machine magazine (11) of the arrangement for subsequent storage in the central tool magazine (20), the robot (30) removing the given processing tool (ST) and moving the given processing tool (ST) in the direction of the central magazine (20) such that the given processing tool (ST) is temporarily received by the temporary magazine (27) from the robot (30) prior to deposit in the central tool magazine (20), constitutes the robot (30) as having performed transfer of the given processing tool (ST) to the central tool magazine (20).  
Based on the foregoing, Applicant’s argument is deemed not persuasive.  


With respect to claim 1 and Noda et al., Applicant argues the following:
Moreover, claim 1 requires the robot to be arranged on a driverless base frame. The base frame (26) of Noda is part of a "self-propelled cart" (22) that is "movable along the guide rails 25". Thus, the cart (22) and frame (26) are not a driverless base frame, as that term is understood in the art and used in the present application. In particular, the present application clarifies that the driverless base frame is "also designated in technical jargon in particular as an AGV (automated guided vehicle)". As is known in the art, an AGV is not guided on rails, like the cart of Noda. As explained in the present application, an AGV provides the benefit "that the travel paths to be travelled by the driverless base frame may be optimized or minimized, and addition, the time necessary for a tool change may be reduced. In addition, new machines may be simply added and the processing tools may be used on different processing machines." P. 3, Ins. 17-21. The track-based system of Noda cannot achieve these benefits. Since Noda does not disclose a driverless base frame it cannot anticipate claim 1. 

The rejection of claim 1 as anticipated by Noda is incorrect, so it is believed that claim 1 and its dependent claims 2, 8 and 9 are patentable over Noda. Moreover, Noda is the foundation of the obviousness rejections of claims 3-7 and 10-12. Since Noda does not meet the limitations of claim 1, it is inadequate as a foundation for these rejections. It is therefore believed that all of the dependent claims are patentable based on the error in the anticipation rejection of claim 1. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “As is known in the art, an AGV is not guided on rails, like the cart of Noda…The track-based system of Noda cannot achieve these benefits.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Please note that Applicant doesn’t actually set forth an AGV that is not guided on rails in claim 1.  Rather, Applicant sets forth a driverless base frame in claim 1.  Also, the term “driverless base frame” wasn’t given a special definition by Applicant.  As such, “driverless base frame” is given its plain meaning by Examiner.  Noting this, a driverless base frame is a base frame that doesn’t have a driver, and in Noda et al., the base frame (26) doesn’t have a driver.  As the base frame (26) of Noda et al. doesn’t have a driver, it is a driverless base frame (26).  
Furthermore, in setting forth the driverless base frame in claim 1, Applicant doesn’t set forth how or in what way that the driverless base frame moves.  As such, there isn’t a limitation set forth in claim 1 that prohibits Noda et al.’s driverless base frame (26) from being guided by rails.  Based on the foregoing, Applicant’s argument is deemed not persuasive.  

With respect to claim 7 and Noda et al., Applicant argues the following:
Moreover, it is believed that dependent claim 7 is patentable on its own merits. Claims 7 was rejected as obvious in view of Noda in combination with Ireland (US 2014/0203764) and further in view of D'Andrea (US 8,280,547). Ireland was cited as disclosing a docking station at which an accumulator or battery of a robotic device can be recharged. It was acknowledged that neither Noda nor D'Andrea disclose means for detecting an actual position of the driverless base frame with respect to the processing machine and/or the central tool magazine. D'Andrea was cited for its disclosure of a position sensor (140) on the underside of a mobile drive unit (20) that is configured to detect a fiducial mark (50a) positioned on the floor underneath an inventory 8 holder (30) to which the drive unit is expected to dock. It was argued that it would have been obvious to modify Noda to add the fiducial marks and position sensor of D'Andrea "so as to provide the advantage of being able to determine the actual position of said driverless base frame (26) of Noda et al. with respect to each of the machine magazine (11) and the central tool magazine (20) of Noda et al." However, as noted above, the cart (22) and associated frame (26) of Noda run on rails (25). As shown in Figs. 1 and 3(a), (b), the ends of the rails include an upstanding flange that the cart (22) butts up against when the cart (22) is at its desired position relative to either of the magazines (11, 20). When the cart (22) of Noda is at its proper location - i.e., butted up against the flanges - its position relative to the respective magazine is known and invariable. There is no need to provide a fiducial marker or a sensor to detect that marker to verify that the cart has stopped at the flange at the end of the rails (25).

	Applicant’s argument has been considered, but is not persuasive.  
While it is understood that Applicant does not believe there is a “need,” and argues that the position of the cart (22) is “known and invariable,” the flanges cannot provide confirmation of the actual position of the driverless base frame (26) of Noda et al. with respect to each of the machine magazine (11) and central tool magazine (20)/central tool magazine (37) (hereinafter central tool magazine (20/37)) of Noda et al.  Also, should the flanges deflect over time due to repeatedly being contacted by the driverless base frame (26), for example, then the actual position of the driverless base frame (26) of Noda et al. with respect to each of the machine magazine (11) and the central tool magazine (20/37) of Noda et al. would be unknown.  Or should the driverless base frame (26) of Noda et al. contact, for example, one of the flanges at a higher speed than what is intended and the driverless base frame (26) slightly bounce-off of the one of the flanges, then the driverless base frame’s (26) actual position with respect to the associated  machine magazine (11) or central tool magazine (20/37) would again be unknown.  These are just two examples of why the position isn’t “invariable” as Applicant argues above.  
Noting this, by providing the machine magazine (11) and central tool magazine (20/37) of Noda et al. each with a docking point (360) of D'Andrea et al., and by providing the driverless base frame (26) of Noda et al. with the position sensor(s) (140) of D'Andrea et al., an advantage is provided of being able to determine an actual position of the driverless base frame (26) with respect to each of the machine magazine (11) and central tool magazine (20/27) of Noda et al.  This is because it is the interaction between a given fiducial mark (50a) of D'Andrea et al. and the position sensor(s) (140) of the modified driverless base frame (26) that provides an accurate indication of the location of the driverless base frame (26).  Such accurate indication cannot be yielded by the flanges.  Based on the foregoing, Applicant’s arguments aren’t persuasive.  
With respect to claim 7 and Noda et al., Applicant also argues the following:
Claim 7 further defines the means for detecting as detecting the actual position after the docking of the driverless base frame. In D'Andrea the docking process does not start until the mobile drive unit (20) reaches the fiducial (50a) - i.e., before the docking of the unit with the inventory holder (30). D'Andrea, col. 10, Ins. 25-35. D'Andrea even contemplates further adjustments of the position of the drive unit if it is found that the fiducial is not directly aligned with the inventory holder. D'Andrea col. 10, Ins. 36-54. In either case, the position sensing occurs before docking, not after docking as required by claim 7. Thus, even if Noda is modified as taught by D'Andrea, the result still fails to meet the limitations of claim 7…

Since there is no legitimate reason to modify Noda to incorporate the fiducial marker and position sensor of D'Andrea, there is no foundation for the obviousness rejection of dependent claim 7. Moreover, even if claim 7 is modified as suggested in the Office Action, the modified Noda still fails to meet the limitations of claim 7. Applicant has amended claim 7 to place it in independent form, and introduced new claims 20-24, which depend from claim 7 and parallel claims 4, 5 and 8. It is believed that claim 7 and is dependent claims are allowable over the art of record.

	Applicant’s argument has been considered, but is not persuasive.  This is because the means for detecting an actual position of the modified driverless base frame (26) with respect to the machine magazine (11) and central tool magazine (20/37) is capable of detecting a fiducial mark (50a) before docking of the driverless base frame (26) (see Figure 4B of D'Andrea et al. in which the fiducial mark (50a) is detecting by the position sensor(s) (140) prior to docking), as well as after docking has occurred.  In order to show this capability of detecting a fiducial mark (50a) after docking has occurred, Examiner directs attention to Figures 4G-4H of D'Andrea et al.  Per D'Andrea et al., after aligning with a fiducial mark (50a), the driverless base frame (20) undocks [column 12, lines 65-66 of D'Andrea et al.].  (This is what is being shown between Figure 4G and Figure 4H).  This shows that the driverless base frame’s (20) position sensor(s) (140) are able to detect a fiducial mark (50a) after docking of the driverless base frame (20) has occurred).
Noting this, when the position sensor(s) (140) detect the fiducial mark (50a), the actual position of the driverless base frame (20) with respect to the magazine (30) is detectable, noting that the fiducial mark (50a) is disposed adjacent to the docking point (360) of the magazine (30).  Thus, with respect to the modified arrangement of Noda et al., the position sensor(s) (140) are capable of detecting the fiducial mark (50a) that is arranged opposite to, for example, the docking point (360) of the modified central tool magazine (20/37), after the driverless base frame (26) has docked with said docking point (360).  That is to say that after the driverless base frame (26) has docked with said docking point (360), actuation of said position sensor(s) (140), which are positioned over or approximately over the fiducial mark (50a) disposed opposite the docking point (360) of the modified central tool magazine (20/37), will result in detection of the actual position of the driverless base frame (26) with respect to said modified central tool magazine (20/37).  Since the means for detecting an actual position of the modified driverless base frame (26) of Noda et al. is capable of detecting a fiducial mark (50a) after docking has occurred, Applicant’s argument that “the docking process does not start until the mobile drive unit (20) reaches the fiducial (50a) - i.e., before the docking of the unit with the inventory holder (30),” is not found to be persuasive.  

With respect to claim 7 and Ireland, Applicant also argues the following:
It is noted that in this rejection, Noda was first modified by Ireland to incorporate a docking station. Although Ireland discloses a driverless device that recharges at a docking station, it is not necessary to incorporate the driverless feature of Ireland into Noda in order to introduce a recharging docking station. Notably, the rejection of claim 5, from which claim 7 depends, does make any assertions regarding the driverless feature of Ireland.

Applicant’s argument has been considered, but is moot.  This is because Ireland has not been applied as a modifying reference in rejecting claim 7.  Note that in the previous claim set filed on 1/12/2022 that claim 7 was a dependent claim that was dependent upon claim 5 via intervening claim 6.  Claim 7 though, has been amended and converted into independent form.  Current independent claim 7 though, doesn’t set forth the features that were found in old claim 5.  As such, Ireland was (previously) needed as a modifying reference re claim 7, but due to the amendment filed 3/21/2022 that presents a claim 7 of a different scope, such is no longer the case.  This is noted as Examiner applied Ireland as a modifying reference in the rejection mailed on 2/16/2022 for rejecting old claim 5 (which is no longer present in claim 7).  It is for this reason that Applicant’s argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722